Citation Nr: 1329356	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  10-21 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
including as due to exposure to ionizing radiation.

2.  Whether there is new and material evidence to reopen a 
previously denied claim for service connection for a 
disability manifested by muscle and joint pains, 
also including as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to August 
1991.

He appealed to the Board of Veterans' Appeals (Board/BVA) 
from a September 2009 rating decision by a Department of 
Veterans Affairs (VA) Regional Office (RO).

In that decision, among other things, the RO declined to 
reopen his claim of entitlement to service connection for 
muscle and joint pains.  But irrespective of what the RO 
decided concerning whether there is new and material 
evidence to reopen this claim, so, too, must the Board make 
this threshold preliminary determination before proceeding 
further because this initial determination affects the 
Board's jurisdiction to consider this claim on its 
underlying merits.  See Barnett v. Brown, 83 F.3d 1380, 
1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 
(1993) (Board reopening is unlawful when new and material 
evidence has not been submitted).  See also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 
237 (1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the Veteran's previously and 
finally denied claims); Butler v. Brown, 9 Vet. App. 167, 
171 (1996); and VAOPGCPREC 05-92 (March 4, 1992).

The Board previously denied these claims in an October 2012 
decision.  The Board denied the claim for service connection 
for diabetes based on a finding that the Veteran did not 
have a then current diagnosis of this condition, so also not 
the required attribution of this condition to his military 
service.  His attorney, however, subsequently filed a motion 
in November 2012 for reconsideration of that decision.  She 
cited private medical records showing a diagnosis of 
diabetes mellitus that had been mailed to the RO in March 
2011, so well before the Board's decision, which therefore 
confirmed he has this condition.  A contemporaneously issued 
May 2011 statement of the case (SOC) also had confirmed 
these records were available to the RO at that time.  
However, these records were not in the Board's possession at 
the time of the October 2012 decision and, consequently, 
not considered in rendering that decision.  In addition, VA 
treatment records dated between July 2005 and October 2010 
were also in VA's possession but not associated with the 
claims file, and therefore also not considered by the Board 
in that decision.  This was significant because records in 
the physical possession of VA that may have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether the records are actually 
physically in the claims file.  See Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).

For this reason, the Board's October 2012 decision 
constituted a denial of due process.  So, to correct this 
error, the Board since has issued an August 2013 Order 
vacating that October 2012 denial of service connection for 
diabetes and the denial of the petition to reopen the claim 
for a disability manifested by muscle and joint pains.

These claims require further development before being 
readjudicated, however, so the Board is remanding them to 
the RO.


REMAND

As already alluded to, VA treatment records dated from July 
2005 were not associated with the claims file at the time of 
the Board's October 2012 decision.  A current review of the 
claims file, both the physical file and electronic 
("Virtual VA") file also shows these records remain 
outstanding.  Therefore, they must be obtained and 
considered since potentially relevant.  
38 C.F.R. § 3.159(c)(2).



Service connection for conditions, as here, claimed to be 
the result of exposure to ionizing radiation in service can 
be established in any of three different ways.  See Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 
10 Vet. App. 67, 71 (1997).

First, there are diseases that are presumptively service 
connected in 
"radiation-exposed Veterans" under 38 U.S.C.A. § 1112(c)(1), 
(2) and 38 C.F.R. § 3.309(d)(1), (2).  The term "radiation-
exposed Veteran" means a Veteran who participated in a 
"radiation-risk activity."  See 38 U.S.C.A. § 1112(c)(3)(A); 
38 C.F.R. § 3.309(d)(3)(i).  The term "radiation-risk 
activity" includes onsite participation in a test involving 
the atmospheric detonation of a nuclear device for Operation 
DOMINIC I (April 25, 1962 through December 31, 1962) and 
Operation DOMINIC II/PLOWSHARE (for the period from July 6, 
1962 through August 15, 1962).  38 U.S.C.A. § 1112(c)(3)(B); 
38 C.F.R. § 3.309(d)(3)(ii), (iv).

Diseases presumptively service connected for radiation-
exposed Veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d) are:  leukemia (other than 
chronic lymphocytic leukemia (CLL)), cancer of the thyroid, 
cancer of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; 
bronchiolo-alveolar carcinoma; cancer of the bone; cancer of 
the brain; cancer of the colon; cancer of the lung; and 
cancer of the ovary. 38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 
3.309(d).

Second, service connection can be established under 38 
C.F.R. § 3.303(d) with the assistance of the procedural 
advantages prescribed in 38 C.F.R. § 3.311, if the condition 
at issue is a radiogenic disease.  If a claimant does not 
qualify as a "radiation-exposed Veteran" under 38 C.F.R. § 
3.309(d)(3) and/or does not suffer from one the presumptive 
conditions listed in 38 C.F.R. § 3.309(d)(2), he may still 
benefit from the special development procedures provided in 
38 C.F.R. § 3.311 if he suffers from a radiogenic disease 
and claims exposure to ionizing radiation in service.  Under 
38 C.F.R. § 3.311, "radiogenic disease" means a disease that 
may be induced by ionizing radiation and shall include the 
following:  (i) All forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) 
Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver 
cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) 
Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; 
(xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) 
Salivary gland cancer; (xv) Multiple myeloma; (xvi) 
Posterior subcapsular cataracts; (xvii) Non-malignant 
thyroid nodular disease; (xviii) Ovarian cancer; (xix) 
Parathyroid adenoma; (xx) Tumors of the brain and central 
nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas 
other than Hodgkin's disease; (xxiii) Prostate cancer; and 
(xxiv) Any other cancer.  38 C.F.R. § 3.311(b)(2).

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in 38 C.F.R. § 3.307 or § 
3.309, and it is contended the disease is a result of 
exposure to ionizing radiation in service, an assessment 
will be made as to the size and nature of the radiation dose 
or doses.  38 C.F.R. § 3.311(a)(1).  When dose estimates 
provided are reported as a range of doses to which a Veteran 
may have been exposed, exposure at the highest level of the 
dose range reported will be presumed.  38 C.F.R. § 
3.311(a)(2).

When it has been determined that a Veteran has been exposed 
to ionizing radiation in service, and he subsequently 
develops a potentially radiogenic disease, the claim will be 
referred to the Under Secretary for Benefits (USB) for 
further consideration.  The USB is to consider the claim 
with reference to specified factors and may request an 
advisory medical opinion from the Under Secretary for 
Health; if, after this consideration, the USB determines 
there is no reasonable possibility that the Veteran's 
disease resulted from radiation exposure in service, the USB 
shall so inform the RO in writing, setting forth the 
rationale for this conclusion.  38 C.F.R. § 3.311.



Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense (DoD) 
in claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the 
American occupation of Hiroshima or Nagasaki, Japan, prior 
to July 1, 1946.  38 C.F.R. § 3.311(a)(2).  In all other 
claims, 38 C.F.R. § 3.311(a) requires that a request be made 
for any available records concerning the Veteran's exposure 
to radiation.  These records normally include but may not be 
limited to the Veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
treatment records (STRs), and other records that may contain 
information pertaining to his radiation dose in service.  
All such records will be forwarded to the Under Secretary 
for Health, who will be responsible for preparation of a 
dose estimate, to the extent feasible, based on available 
methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

Third, direct service connection can be established under 38 
C.F.R. § 3.303(d) by showing the disease was incurred during 
or aggravated by service without regard to the statutory 
presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 
(Fed. Cir. 1994).  Under Combee, VA must not only determine 
whether a Veteran has a disability recognized by VA as being 
etiologically related to exposure to ionizing radiation, but 
must also determine whether the disability was otherwise the 
result of his active military service.  In other words, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing his entitlement to service connection by way of 
proof of actual direct causation.

In addition, VA Adjudication Procedure Manual, M21-1MR, part 
IV, subpart ii, chapter 1, section C, paragraph 7(a) 
provides specific guidelines on the development of claims 
based on exposure to ionizing radiation.

The Veteran claims exposure to ionizing radiation from 
depleted uranium and repair of radar equipment.  So, on 
remand, the RO/AMC must undertake the appropriate 
development to verify his ionizing radiation exposure in 
service.

If the aforementioned development verifies his exposure to 
ionizing radiation in service, then he should be scheduled 
for a VA examination for a medical nexus opinion concerning 
whether his diabetes mellitus and claimed muscle and joint 
pains, previously diagnosed as degenerative joint disease 
(DJD), i.e., arthritis, are etiologically related to that 
exposure.

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Obtain the Veteran's VA treatment 
records for the period from July 2005 
through the present and associate them 
with the claims file for consideration.

2.  In accordance with Court precedents 
and VA Adjudication Procedure Manual, M21-
1MR, part IV, subpart ii, chapter 1, 
section C, paragraph 7(a), conduct the 
appropriate development to determine 
whether the Veteran was exposed to 
ionizing radiation during his service, 
including especially from exposure to 
depleted uranium and working with radar 
equipment.

Also, if shown to be warranted, obtain the 
required dose estimate.

3.  If, and only if, his exposure to 
ionizing radiation is verified, then he 
should be scheduled for a VA compensation 
examination with an appropriate examiner 
for a medical nexus opinion concerning the 
etiology of his diagnosed diabetes 
mellitus and muscle and joint pains that, 
to date, have been attributed to 
degenerative joint disease (DJD), i.e., 
arthritis.



The claims file therefore must be made 
available to the examiner for review, and 
the examination report must clearly state 
that the claims file was reviewed as part 
of the examination.

All necessary diagnostic testing and 
evaluation must be performed.

The examiner must specifically indicate 
the likelihood (very likely, as likely as 
not, or unlikely) the Veteran's diabetes 
mellitus and/or muscle and joint pains 
from degenerative joint disease are 
related or attributable to his military 
service, including especially to his 
alleged exposure to ionizing radiation in 
the manners claimed.

It is most essential the examiner discuss 
the underlying medical rationale of the 
opinion, whether favorable or unfavorable, 
if necessary citing to specific evidence 
in the file supporting conclusions.

4.  Ensure the opinion is responsive to 
this determinative issue of etiology.  If 
not, take corrective action.  38 C.F.R. § 
4.2.

5.  Then readjudicate these claims in 
light of this and all other additional 
evidence.  If these claims are not granted 
to the Veteran's satisfaction, send him 
and his attorney a supplemental SOC (SSOC) 
and give them time to submit additional 
evidence and/or argument in response 
before returning the file to the Board for 
further appellate consideration of these 
claims.

The Veteran has the right to submit additional evidence and 
argument concerning these claims the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


